Petition to recall mandate denied November 9, 1933                      ON PETITION TO RECALL MANDATE                              (26 P.2d 780)
Respondent has petitioned this court to recall its mandate for the purpose of correction.
The appeal is from the order of modification. It appears that there were two provisions in the decree of which appellant made no special complaint in her notice of appeal. The mandate made no mention of these provisions. One was "that plaintiff cause said minor child to be taught to speak the English language".
Courts do not direct in what language a child living abroad shall be instructed, so long as the child is given an opportunity to receive an education equivalent to that which he would get in this state.
The decree appealed from also contains the provision: "That the matter of a college education for said child as it approaches the age of entering college, is expressly reserved for further decision of this court."
This provision is superfluous. The court retains jurisdiction over the child without the necessity of such a reservation. Deminimis non curat lex.
Respondent also informs us, in his petition for recall of the mandate, that while the cause was pending in this court the circuit court made further modifications in the decree of March 27, 1931. However, such modification is not before this court and we, therefore, take no notice of it. The mandate will not be recalled.
RAND, C.J., BEAN and BAILEY, JJ., concur. *Page 33